 

EXHIBIT 10.25 (i)

 

SECOND AMENDMENT OF THE

ANTHEM 401(K) LONG TERM SAVINGS INVESTMENT PLAN

(SECOND RESTATEMENT EFFECTIVE JANUARY 1, 1997)

 

Pursuant to rights reserved under Article X of the Anthem 401(k) Long Term
Savings Investment Plan (the “Plan”), Anthem Insurance Companies, Inc. (the
“Company”) hereby amends the Plan, effective (except as otherwise expressly
provided herein) as of the close of business on October 31, 2002, as follows:

 

1. Section 6.12 of the Plan is hereby amended to provide, in its entirety, as
follows:

 

  6.12   Elimination of Annuity Option.    Notwithstanding anything set forth in
any Merged Plan Exhibit to the contrary and effective on and after November 1,
2001, the distribution options described in Section 6.7 shall be the only
options available under this Plan for a Participant, including a Participant who
previously participated in a Merged Plan; provided, however, that under no
circumstances shall this Section be applicable to a Participant with respect to
any distribution with a benefit commencement date earlier than the ninetieth
(90th) calendar day after the date the affected Participant has been provided
notice that the distribution options described in Section 6.7 are the only
distribution options permissible under this Plan; provided, further, that this
Section shall also not apply to any Merged Plan which before its merger into
this Plan was subject to the requirements of Section 412 of the Code and was not
an employee stock ownership plan.

 

2. Section 2.47 of the Plan is hereby amended to provide, in its entirety, as
follows:

 

  2.47   Merged Plan means any of the plans defined in Sections 2.48 - 2.62b and
any other plan that is merged into the Plan after December 31, 2000.

 

3. A new Section 2.62b is added to the Plan to provide, in its entirety, as
follows:

 

  2.62b   Merged Plan XVII means The McElroy-Minister Company 401(k)

 

 

1



--------------------------------------------------------------------------------

 

    Retirement   Savings Plan, which was in effect prior to its merger into the
Plan on October 31, 2002.

 

4. The McElroy-Minister Company 401(k) Retirement Savings Plan is merged into
the Plan effective as of the close of business on October 31, 2002 and a new
Exhibit M is added to the Plan, a copy of which is attached hereto.

 

IN WITNESS WHEREOF, this Second Amendment has been adopted this 31st day of
October, 2002.

 

 

ANTHEM INSURANCE COMPANIES, INC.

By:

 

--------------------------------------------------------------------------------

   

Chairman of the Anthem Pension Committee

 

 

 

2



--------------------------------------------------------------------------------

 

EXHIBIT M

 

ANTHEM 401(k) LONG TERM SAVINGS INVESTMENT PLAN

 

Merged Plan

 

The McElroy-Minister Company 401(k) Retirement Savings Plan (“McElroy Plan”).

Merger Date:

 

October 31, 2002

Accounts:

 

A Participant’s accounts maintained under the McElroy Plan shall be held in
similar Accounts under the Plan and shall be subject to the provisions of the
Plan, except as provided in this Exhibit M; provided, however, amounts
attributable to before tax contributions, matching contributions and rollover
contributions to the McElroy Plan which are qualified cash or deferred
arrangements under Section 401(k) of the Code shall be held in a separate
subaccount (the “McElroy Plan Subaccount”).

Distribution:

 

That portion of a Participant’s accounts attributable to amounts contributed
when the Participant was a participant in the McElroy Plan will be subject to
the distribution provisions applicable under the Plan; until the ninetieth
(90th) calendar day following the later of (i) the Merger Date or (ii) the date
the affected Participant has been provided notice that the amounts contributed
by the Participant will be subject to the distribution provisions applicable
under the Plan.

   

As soon as administratively feasible following the Merger Date, each Participant
of the McElroy Plan shall have the opportunity to elect a distribution of some
or all of the amounts which had been held on his or her behalf under the McElroy
Plan immediately prior to the Merger Date; provided, however, no distribution of
a Participant’s McElroy Plan Subaccount may be effected before the earlier of
the Participant’s termiantion of employment from Employer or the Participant’s
attainment of age 59 1/2.

Investment:

 

The monies which had been held in the McElroy Plan immediately before the Merger
Date shall, after the Merger Date, be initially invested in Investment Funds
determined by the Pension Committee and communicated to the Participants. As
soon is administratively feasible following the Merger Date, Participants of the
McElroy Plan shall have the opportunity to elect Investment Funds with respect
to their Accounts held under the Plan, including those Accounts attributable to
Merged Plan XVII, in accordance with Section 7.2 of the Plan.

 

 

 





 

M-1